         Case 1:19-cv-01069-VEC Document 33 Filed 10/21/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JULIAN RUBINSTEIN, BARBARA ANTINORO AND
 DAVID FLEER Individually and on Behalf of All
 Others Similarly Situated,

                               PLAINTIFFS,
                                                              1:19-cv-01069-VEC
                        v.
                                                              Oral Argument Requested
 CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,
 CREDIT SUISSE SECURITIES (USA) LLC, TIDJANE
 THIAM, AND DAVID R. MATHERS,

                               DEFENDANTS.



             NOTICE OF MOTION BY DEFENDANTS TO DISMISS THE
            AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM

       PLEASE TAKE NOTICE that Defendants Credit Suisse Group AG, Credit Suisse AG,

Credit Suisse Securities (USA) LLC, Tidjane Thiam, and David R. Mathers (collectively the

“Defendants”), upon the Amended Complaint filed by Plaintiffs in the above-captioned

proceeding, the accompanying Memorandum of Law in Support of Defendants’ Motion to

Dismiss the Amended Complaint, and the Declaration of Peter J. Linken, including all exhibits

thereto, will move, by and through their undersigned counsel, before the Honorable Valerie E.

Caproni, United States District Judge for the Southern District of New York, on such date that

the Court will determine, for an Order, pursuant to Federal Rules of Civil Procedure 8, and

12(b)(6), dismissing with prejudice the Amended Complaint filed by Plaintiffs in the above-

captioned proceeding.
      Case 1:19-cv-01069-VEC Document 33 Filed 10/21/19 Page 2 of 2




Dated: October 21, 2019                     Respectfully submitted,
       New York, New York
                                            CAHILL GORDON & REINDEL LLP

                                            By: /s/ David G. Januszewski
                                                Herbert S. Washer
                                                David G. Januszewski
                                                Peter J. Linken
                                            Eighty Pine Street
                                            New York, New York 10005
                                            Telephone: (212) 701-3000
                                            Facsimile: (212) 259-5420
                                            hwasher@cahill.com
                                            djanuszewski@cahill.com
                                            plinken@cahill.com

                                            Attorneys for Defendants Credit
                                            Suisse Group AG, Credit Suisse AG,
                                            Credit Suisse Securities (USA) LLC,
                                            Tidjane Thiam, and David R.
                                            Mathers




                                    2
